Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 6, 2019

                  Nos. 04-19-00255-CR, 04-19-00258-CR & 04-19-00259-CR


                                   John Gabriel CASTILLO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                 Trial Court Nos. 2017CR7236, 2019CR2596, & 2019CR2597
                       The Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
       Appellant John Gabriel Castillo filed notices of appeal for trial court causes which were
assigned appeals numbered as follows:
               Trial Court Cause     Appeal Number
               2017CR7236            04-19-00255-CR
               2019CR2596            04-19-00258-CR
               2019CR2597            04-19-00259-CR
        The clerk’s record in each appeal shows the underlying causes were taken into
consideration in Appellant’s plea bargain, no final judgment or trial court certification was
signed, and each cause was dismissed.
       The clerk’s records do not appear to contain an appealable judgment or order. See TEX.
CODE CRIM. PROC. ANN. art. 44.02 (authorizing a defendant in a criminal action to appeal);
Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal
under article 44.02 is limited to appeal from a final judgment).
        We ORDER Appellant to show cause in writing not later than TWENTY DAYS from the
date of this order why these appeals should not be dismissed for want of jurisdiction. See Abbott,
271 S.W.3d at 697 n.8. If Appellant fails to show cause in writing as ordered, these appeals will
be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.




                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court